   Case: 4:20-cv-01159-DDN Doc. #: 3 Filed: 08/31/20 Page: 1 of 2 PageID #: 17




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DAVID A. GRIFFIN,                                  )
                                                   )
               Plaintiff,                          )
                                                   )           No. 4:20-cv-1159-DDN
       v.                                          )
                                                   )
EILEEN RAMEY, et al.,                              )
                                                   )
               Defendants.                         )

                       MEMORANDUM AND ORDER OF TRANSFER

       This matter is before the Court upon review of a complaint filed by pro se plaintiff David

A. Griffin, an inmate at the Jefferson City Correctional Center (“JCCC”). For the reasons stated

below, the Court will transfer this case to the United States District Court for the Western District

of Missouri.

                                          The Complaint

       Plaintiff filed the complaint against the warden of JCCC and other members of the JCCC

staff. The events giving rise to plaintiff’s claims occurred while he was incarcerated at JCCC.

Briefly, plaintiff alleges he was wrongfully placed in Temporary Administrative Segregation

Confinement following a July 10, 2020 incident between himself and a cook. As relief, he seeks

release from segregated confinement, and expungement of his record.

                                             Discussion

       Under 28 U.S.C. § 1391(b), this type of action may be brought in: “(1) a judicial district in

which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred, or a substantial part of property that is the subject of the action is situated; or
   Case: 4:20-cv-01159-DDN Doc. #: 3 Filed: 08/31/20 Page: 2 of 2 PageID #: 18




(3) if there is no district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court’s personal jurisdiction with

respect to such action.”

        In the case at bar, the events or omissions giving rise to plaintiff’s claims occurred at JCCC,

which is located in the Western District of Missouri. See 28 U.S.C. § 105(b)(4). Additionally,

plaintiff has named the JCCC warden and other JCCC staff members as defendants. Therefore, the

Court concludes that venue is proper in the Western District of Missouri. Under 28 U.S.C. §

1406(a), “[t]he district court of a district in which is filed a case laying venue in the wrong division

or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought.” Here, the Court concludes that it is in the interest

of justice to transfer this case to the United States District Court for the Western District of

Missouri.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk shall transfer this case to the United States

District Court for the Western District of Missouri.

        Dated this 31st day of August, 2020.



                                                        _____________________________
                                                        RONNIE L. WHITE
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
